Exhibit 10.2
 
Restricted Stock Units Grant
Under the Central Pacific Financial Corp. 2004 Stock Compensation Plan


Restricted Stock Unit Agreement


This Agreement dated May 24, 2010 (“Agreement”), between Central Pacific
Financial Corp., a Hawaii corporation (“Company”), with its registered office at
220 South King Street, Honolulu, Hawaii, and John C. Dean, in his capacity as
Acting Executive Chairman of the Board of Directors of the Company and Central
Pacific Bank (“Grantee”).
 
1. Grant of Restricted Stock Units
 
a.  
Amount.  The Company hereby grants to Grantee, effective as of June 15, 2010
(“Grant Date”), 200,000 restricted stock units (“RSUs”) of Company common stock
("Company Stock"), where each RSU shall be equivalent to one share of Company
Stock.  This grant of RSUs shall be subject to the applicable terms and
conditions set forth below and is being made pursuant to the Central Pacific
Financial Corp. 2004 Stock Compensation Plan (“Plan”) in accordance with the
authority and direction of the Compensation Committee ("Committee") of the
Company’s Board of Directors (“Board”).



b.  
Vesting.  Except as otherwise provided in Section 2 below, the RSUs shall become
vested and nonforfeitable upon Grantee's completion of continuous service during
the period beginning on March 15, 2010, and ending on December 1, 2010.  The
stated period over which the service condition applies to the RSUs shall be
referred to herein as the “Performance Period”.



c.  
Payments.  As soon as administratively practicable following the Committee’s
determination that the RSUs are vested upon completion of the Performance
Period, the RSUs shall be settled by the Company.  Settlement of vested RSUs
under this Agreement shall be made by payment to Grantee of one share of Company
Stock for each vested unit of RSUs.  (However, any applicable tax withholding
shall be paid and remitted in the form of cash as described in Section 4 below.)
For purposes of compliance with the "short-term deferral" exception under
Internal Revenue Code (“Code”) Section 409A, the payment shall be made no later
than March 15, 2011.

 
2. Vesting Prior to Completion of Performance Period





a.  
Partial Vesting on Death or Disability or Resignation.  Prior to completion of
the Performance Period, in the event of (i) the death of Grantee, or (ii) the
termination of employment due to "disability" (as defined in Code Section
409A(a)(2)(C)), or (iii) the voluntary resignation from employment by Grantee,
or (iv) an involuntary termination of employment of Grantee by the Company for
reasons other than “cause” (within the meaning of Section 2.6 of the Plan), a
pro rata amount of the RSUs shall become vested and
nonforfeitable.  Specifically, Grantee (or, in the event of his death, Grantee’s
designated beneficiary under the terms of the Plan) shall be entitled to the
payment for the RSUs multiplied by a fraction, the numerator of which shall be
the number of full months of the Performance Period during which Grantee is an
employee of the Company or a subsidiary, and the denominator of which shall be
the number of full months comprising the Performance Period with respect to such
RSUs.  Payment for the RSUs shall be made to Grantee (or designated beneficiary
as the case may be) within 30 days of such applicable event.  For purposes of
this Agreement, Grantee's employment is not treated as terminated in the case of
sick leave or other bona fide leave of absence pursuant to the Company's leave
of absence policy.



b.  
Vesting on Involuntary Termination for Cause.  In the event of the involuntary
termination of employment of Grantee by the Company for "cause", the RSUs shall
be forfeited to the extent that such RSUs are not vested before such termination
of employment.  Forfeiture means that this grant and the RSUs shall immediately
terminate and become null and void and all rights hereunder shall cease and
no person shall be entitled to any payment with respect to the RSUs.



3. Issuance of Shares


Following the Committee's determination that the RSUs are vested and
nonforfeitable, a certificate or certificates representing the payment of shares
of Company Stock equivalent to the vested RSUs shall be delivered to
Grantee.  The Company may postpone the issuance or delivery of such shares
until: (a) the completion of registration or other qualification of such shares
or transaction under any state or federal law, rule, or regulation, or any
listing on any securities exchange, as the Company shall determine to be
necessary or desirable; (b) the receipt by the Company of such written
representations or other documentation as the Company deems necessary to
establish compliance with all applicable laws, rules, and regulations, including
applicable federal and state securities laws and listing requirements, if any;
and (c) the satisfaction of any amount necessary to satisfy any federal, state,
or other governmental tax withholding requirements relating to the issuance of
the shares.  Grantee shall comply with any and all legal requirements relating
to Grantee’s resale or other disposition of any Company Stock acquired under
this Agreement.


4. Withholding Taxes


With respect to the payment of any shares of Company Stock, the Company shall
withhold any amount of taxes required to be withheld because of such payment or
any allowable amount of taxes elected to be withheld by Grantee.  The Grantee
shall make arrangements satisfactory to the Company for the satisfaction of
withholding obligations.  With the consent of the Company, withholding
arrangements may include the following: (a) payment of cash by Grantee; (b)
withholding of Company Stock that would be issued when the RSUs are settled; and
(c) payment from the proceeds of the sale of Company Stock through a
Company-approved broker.  Unless another arrangement applies, withholding
obligations for the settlement of the RSUs shall be satisfied by having the
Company withhold Company Stock that otherwise would be issued to
Grantee.  Shares of Company Stock shall be valued at their "Fair Market Value"
on the date of withholding, where for this purpose the term "Fair Market Value"
shall mean the NYSE closing price on the last trading date preceding the date of
withholding. Notwithstanding that payment with respect to the RSUs shall be made
in the form of Company Stock, any applicable withholding of taxes shall be paid
and remitted to the appropriate governmental authorities in the form of cash.


5. Nonassignability


The RSUs may not be sold, assigned, pledged, or transferred by
Grantee.  Further, the RSUs are not subject to attachment, execution, or other
similar process.  In the event of any attempt by Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the RSUs, or the levy of any
attachment, execution, or other similar process of the RSUs, the Committee may
terminate the RSUs by notice to Grantee.


6. Share Adjustments


The number of RSUs shall be adjusted proportionately for any increase or
decrease in the number of issued shares of Company Stock by reason of a
reorganization, merger, recapitalization, reclassification, stock split, stock
dividend, or other like change in the capital structure of the Company.  The
adjustment required shall be made by the Committee, whose determination shall be
conclusive.


7. Shareholder Rights


Neither Grantee nor any other person shall be, or have any of the rights and
privileges of, a shareholder of the Company with respect to the RSUs and,
accordingly, the RSUs carry neither voting rights nor rights to actual or
accrued cash dividends.  The RSUs are mere bookkeeping entries that represent
the Company’s unfunded and unsecured obligation to issue Company Stock on a
future date following satisfaction of the applicable service condition.  Grantee
shall have no rights other than the rights of a general creditor of the Company.


8. Grantee Bound by Plan


Grantee hereby acknowledges receipt of a copy of the Plan and acknowledges that
Grantee shall be bound by its terms, regardless of whether such terms have been
set forth in this Agreement.  If there is any inconsistency between the terms of
the Plan and the terms of this Agreement, Grantee shall be bound by the terms of
the Plan.


9. Amendment


This Agreement may be amended by the Committee at any time based on its
determination that the amendment is necessary or advisable in light of any
addition to, or change in, the Code or regulations issued thereunder, or any
federal or state securities law or other law or regulation, or the Plan, or
based on any discretionary authority of the Committee under the Plan.  However,
unless necessary or advisable due to regulatory direction or a change in law,
any amendment to this Agreement which has a material adverse effect on the
interest of Grantee under this Agreement shall be effective only with the
consent of Grantee.


10. No Advice, Warranties, or Representations


The Company is not providing Grantee with advice, warranties, or representations
regarding any of the legal or tax effects to Grantee with respect to the RSUs or
the payment of Company Stock.  Grantee is encouraged to seek legal and tax
advice from Grantee’s own legal and tax advisers.


11. Continued Service


Neither the Plan nor this grant of RSUs confers upon Grantee the right to
continue as an employee of the Company or any of its subsidiaries.  Subject to
other applicable agreements with Grantee, the Company or a subsidiary may
discharge Grantee from employment at any time.


12. Code Section 409A


With respect to compliance with Code Section 409A, this grant of RSUs has been
structured to meet the requirements for the "short-term deferral" exception as
described in Treasury Regulation Section 1.409A-1(b)(4)(i).  Specifically, this
Agreement provides for the payment with respect to the RSUs no later than the
15th day of the third month following the end of the calendar year in which the
RSUs become vested.


13. Miscellaneous


This Agreement and the Plan set forth the final and entire agreement between the
parties with respect to the subject matter hereof, which shall be governed by
and construed in accordance with the laws of the State of Hawaii applicable to
contracts made and to be performed in Hawaii.  This Agreement shall bind and
benefit Grantee, the heirs, distributees, and personal representative of
Grantee, and the Company and its successors and assigns.


14. Regulatory Limitations


The Company reserves the right to make any changes and amendments to this
Agreement or to withhold or recover the grants and/or compensation hereunder (on
either a retroactive or prospective basis and whether or not earned/accrued or
yet to be earned/accrued) as necessary or required to comply with all applicable
laws, regulations and restrictions, to include without limitation, any
regulatory orders, mandates, directives or prohibitions, the Emergency Economic
Stabilization Act of 2008 (“EESA”), the American Recovery and Reinvestment Act
of 2009 (“ARRA”), and regulations implementing EESA and ARRA issued by the U.S.
Department of Treasury with respect to executive compensation or otherwise.  The
Company shall not be required to make any grant or payment if such grant or
payment requires any regulatory approval, which has not been obtained.  In
addition, the Company shall have a right to recover (clawback) grants or
compensation hereunder if the grants or payment of such compensation is or was
due to materially inaccurate financial statements, excessive risk taking, or
unsafe, unsound, improper, or wrongful acts or omissions.


In Witness Whereof, the Company has caused this Agreement to be duly executed by
its duly authorized corporate officers, this 24 day of May, 2010.




CENTRAL PACIFIC FINANCIAL CORP.


 
/s/ Richard J. Blangiardi
Richard J. Blangiardi, Chair
Compensation Committee


 
/s/ John C. Dean
John C. Dean
“Grantee”





